Order entered November 24, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00928-CV

                 VALET LIVING, LLC, ET AL., Appellants

                                        V.

                 JASMINE AMBER MITCHELL, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-09789

                                   ORDER

      Before the Court is appellants’ November 23, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to December 13, 2021.


                                             /s/   CRAIG SMITH
                                                   JUSTICE